UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Issuers (31.2% of Total Investments on 1-31-14) Entergy 3.7% MetLife, Inc. 3.1% Public Storage, Inc. 3.2% ING Groep NV 3.0% U.S. Bancorp 3.2% PPL Capital Funding, Inc. 3.0% Qwest Corp. 3.1% United States Cellular Corp. 2.9% JPMorgan Chase 3.1% Merrill Lynch Preferred Capital Trusts 2.9% Sector Composition Financials 59.7% Energy 1.5% Utilities 27.3% Industrials 1.1% Telecommunication Services 8.2% Consumer Discretionary 0.1% Consumer Staples 2.1% Country Composition United States 88.8% Spain 1.3% Netherlands 5.3% Bermuda 0.1% United Kingdom 4.5% Quality Composition A 7.8% BBB 61.5% BB 27.7% B 2.3% CCC & Below 0.1% Common Stocks 0.6% 1 As a percentage of the fund’s total investments on 1-31-14. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the fund may focus on particular sectors, its performance may depend on the performance of those sectors. The fund’s investments in securities of foreign issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 4 Each security trades in U.S. dollars. 5 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 1-31-14 and do not reflect subsequent downgrades or upgrades, if any. 6 Preferred Income Fund II | Semiannual report Fund’s investments As of 1-31-14 (unaudited) Shares Value Preferred Securities (a) 149.9% (95.8% of Total Investments) (Cost $645,902,305) Consumer Discretionary 0.1% Media 0.1% Comcast Corp., 5.000% 22,500 493,875 Consumer Staples 3.3% Food & Staples Retailing 3.3% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 160,000 13,980,000 Financials 93.4% Capital Markets 8.9% Morgan Stanley Capital Trust III, 6.250% (Z) 272,000 6,751,040 Morgan Stanley Capital Trust IV, 6.250% (Z) 155,000 3,816,100 Morgan Stanley Capital Trust V, 5.750% (Z) 290,000 6,864,300 Morgan Stanley Capital Trust VII, 6.600% 52,400 1,306,856 State Street Corp., 5.250% 80,000 1,764,800 The Bank of New York Mellon Corp., 5.200% 20,000 427,600 The Goldman Sachs Group, Inc., 6.125% (Z) 660,000 16,480,200 Commercial Banks 22.5% Barclays Bank PLC, Series 3, 7.100% (Z) 345,000 8,756,100 Barclays Bank PLC, Series 5, 8.125% (Z) 330,000 8,424,900 BB&T Corp., 5.200% (Z) 320,000 6,438,400 BB&T Corp., 5.625% (Z) 405,000 8,748,000 HSBC USA, Inc., 6.500% (Z) 50,000 1,213,000 PNC Financial Services Group, Inc., 5.375% 70,000 1,460,900 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 145,000 3,694,600 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 480,000 9,916,800 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 329,000 8,715,210 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) (Z) 200,000 5,512,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (Z) 570,000 15,475,500 Wells Fargo & Company, 8.000% (Z) 560,000 15,965,600 See notes to financial statements Semiannual report | Preferred Income Fund II 7 Shares Value Consumer Finance 5.6% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 725,000 $17,117,250 SLM Corp., 6.000% (Z) 177,500 3,565,975 SLM Corp., Series A, 6.970% 64,000 2,953,600 Diversified Financial Services 23.2% Deutsche Bank Capital Funding Trust X, 7.350% 155,722 3,956,896 Deutsche Bank Contingent Capital Trust II, 6.550% 167,500 4,222,675 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 392,500 10,338,450 General Electric Capital Corp., 4.700% (Z) 395,000 8,097,500 ING Groep NV, 7.050% (Z) 775,700 19,601,939 JPMorgan Chase Capital XXIX, 6.700% (Z) 795,000 20,439,450 Merrill Lynch Preferred Capital Trust III, 7.000% 322,000 8,153,040 Merrill Lynch Preferred Capital Trust IV, 7.120% 180,000 4,563,000 Merrill Lynch Preferred Capital Trust V, 7.280% 250,000 6,337,500 RBS Capital Funding Trust V, 5.900% 398,000 8,342,080 RBS Capital Funding Trust VII, 6.080% 145,000 3,117,500 Insurance 16.6% Aegon NV, 6.375% (Z) 420,000 10,269,000 Aegon NV, 6.500% 205,000 4,999,950 American Financial Group, Inc., 7.000% (Z) 282,056 7,370,123 MetLife, Inc., Series B, 6.500% (Z) 807,000 20,118,510 Phoenix Companies, Inc., 7.450% 216,500 4,806,300 Prudential Financial, Inc., 5.750% 145,000 3,226,250 Prudential PLC, 6.500% (Z) 103,000 2,585,300 RenaissanceRe Holdings, Ltd., Series C, 6.080% 16,250 370,013 W.R. Berkley Corp., 5.625% 740,000 15,784,200 Real Estate Investment Trusts 16.4% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 449,400 10,951,878 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,626,800 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,625,176 Kimco Realty Corp., 6.000% (Z) 720,000 16,092,000 Public Storage, Inc., 5.200% 255,000 5,082,150 Public Storage, Inc., 5.750% 335,000 7,316,400 Public Storage, Inc., 6.350% (Z) 175,000 4,256,000 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 122,000 3,036,580 Public Storage, Inc., Series P, 6.500% 56,000 1,413,440 Senior Housing Properties Trust, 5.625% (Z) 540,000 10,643,400 Ventas Realty LP, 5.450% 210,000 4,525,500 8 Preferred Income Fund II | Semiannual report See notes to financial statements Shares Value Thrifts & Mortgage Finance 0.2% Federal National Mortgage Association, Series S, 8.250% (I) 75,000 $716,250 Industrials 1.8% Machinery 1.8% Stanley Black & Decker, Inc., 5.750% (Z) 325,000 7,358,000 Telecommunication Services 12.9% Diversified Telecommunication Services 5.3% Qwest Corp., 6.125% 30,000 616,500 Qwest Corp., 7.000% 60,000 1,449,000 Qwest Corp., 7.375% (Z) 567,500 14,193,175 Qwest Corp., 7.500% 172,500 4,329,750 Verizon Communications, Inc., 5.900% (I) 60,000 1,500,000 Wireless Telecommunication Services 7.6% Telephone & Data Systems, Inc., 6.625% (Z) 161,300 3,809,906 Telephone & Data Systems, Inc., 6.875% 85,000 2,068,050 Telephone & Data Systems, Inc., 7.000% (Z) 283,000 7,035,380 United States Cellular Corp., 6.950% (Z) 772,500 19,127,100 Utilities 38.4% Electric Utilities 26.7% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 39,870 4,043,069 Duke Energy Corp., 5.125% 720,000 15,429,600 Duquesne Light Company, 6.500% 98,450 4,848,663 Entergy Arkansas, Inc., 5.750% (Z) 66,400 1,609,536 Entergy Louisiana LLC, 5.250% 220,000 5,040,200 Entergy Louisiana LLC, 5.875% (Z) 186,750 4,575,375 Entergy Louisiana LLC, 6.000% (Z) 186,438 4,631,120 Entergy Mississippi, Inc., 6.000% 187,025 4,647,571 Entergy Mississippi, Inc., 6.200% 103,294 2,593,712 Entergy Texas, Inc., 7.875% 37,400 968,660 FPL Group Capital Trust I, 5.875% (Z) 267,800 6,628,050 Gulf Power Company, 5.750% (Z) 146,000 3,620,800 HECO Capital Trust III, 6.500% (Z) 187,750 4,793,258 Interstate Power & Light Company, 5.100% 55,000 1,180,850 NextEra Energy Capital Holdings, Inc., 5.125% 90,000 1,786,500 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 665,000 14,543,550 NSTAR Electric Company, 4.780% 15,143 1,525,657 PPL Capital Funding, Inc., 5.900% (Z) 851,500 19,363,110 SCE Trust I, 5.625% 100,000 2,165,000 SCE Trust II, 5.100% (Z) 415,000 8,175,500 Multi-Utilities 11.7% BGE Capital Trust II, 6.200% (Z) 535,000 13,054,000 DTE Energy Company, 5.250% 377,500 7,908,625 DTE Energy Company, 6.500% 339,500 8,402,625 Integrys Energy Group, Inc., 6.000% 220,500 5,377,995 SCANA Corp., 7.700% (Z) 538,900 14,140,736 See notes to financial statements Semiannual report | Preferred Income Fund II 9 Shares Value Common Stocks 1.0% (0.6% of Total Investments) (Cost $5,474,110) Utilities 1.0% Electric Utilities 1.0% FirstEnergy Corp. (Z) 128,000 4,030,720 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 1.3% (0.9% of Total Investments) (Cost $5,574,000) Utilities 1.3% Multi-Utilities 1.3% Dominion Resources Capital Trust III (Z) 8.400 01-15-31 $5,000,000 5,630,825 Corporate Bonds 4.3% (2.7% of Total Investments) (Cost $17,392,958) Energy 2.3% Oil, Gas & Consumable Fuels 2.3% Energy Transfer Partners LP (P) 3.255 11-01-66 10,550,000 9,600,500 Utilities 2.0% Electric Utilities 2.0% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q)(Z) 6.250 02-01-22 8,000,000 8,300,000 Total investments (Cost $674,343,373) † 156.5% Other assets and liabilities, net (56.5%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 1-31-14 was $390,005,752. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $674,449,323. Net unrealized depreciation aggregated $18,518,799, of which $15,163,746 related to appreciated investment securities and $33,682,545 related to depreciated investment securities. 10 Preferred Income Fund II | Semiannual report See notes to financial statements Notes to Fund’s investments The fund had the following country concentration as a percentage of total investments on 1-31-14: United States 88.8% Netherlands 5.3% United Kingdom 4.5% Spain 1.3% Bermuda 0.1% Total 100.0% See notes to financial statements Semiannual report | Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $674,343,373) $655,930,524 Cash 1,864,871 Cash segregated at custodian for swapcontracts 680,000 Receivable for investmentssold 521,658 Dividends and interestreceivable 1,045,882 Swap contracts, atvalue 224,747 Other receivables and prepaidexpenses 24,383 Totalassets Liabilities Committed facility agreementpayable 238,000,000 Payable for investmentspurchased 1,500,000 Swap contracts, atvalue 1,529,192 Interestpayable 11,336 Payable toaffiliates Accounting and legal servicesfees 22,843 Trustees’fees 20,182 Other liabilities and accruedexpenses 91,636 Totalliabilities Netassets Net assets consistof Paid-incapital $497,593,002 Undistributed net investmentincome 2,962,180 Accumulated net realized gain (loss) on investments and swapagreements (61,721,012) Net unrealized appreciation (depreciation) on investments and swapagreements (19,717,294) Netassets Net asset value pershare Based on 21,248,889 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $19.72 12 Preferred Income Fund II | Semiannual report See notes to financial statements F I N A N C I A L S T AT E M E N T S Statement of operations For the six-month period ended 1-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $20,888,460 Interest 645,816 Total investmentincome Expenses Investment managementfees 2,455,409 Accounting and legal servicesfees 61,432 Transfer agentfees 15,024 Trustees’fees 23,464 Printing andpostage 54,862 Professionalfees 61,206 Custodianfees 26,983 Stock exchange listingfees 12,646 Interestexpense 1,060,657 Other 16,514 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 1,402,111 Swapcontracts (498,703) Change in net unrealized appreciation (depreciation)of Investments (15,435,459) Swapcontracts (371,342) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund II 13 F I N A N C I A L S T AT E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 1-31-14 ended (Unaudited) 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $17,746,079 $36,389,035 Net realized gain(loss) 903,408 (14,823,898) Change in net unrealized appreciation(depreciation) (15,806,801) (18,589,790) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (17,849,067) (35,677,170) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 609,331 Totaldecrease Netassets Beginning ofperiod 434,123,257 466,215,749 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 21,248,889 21,221,320 Issued pursuant to Dividend ReinvestmentPlan — 27,569 End ofperiod 14 Preferred Income Fund II | Semiannual report See notes to financial statements F I N A N C I A L S T AT E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-14 (unaudited) Cash flows from operating activities Net increase in net assets from operations $2,842,686 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (33,058,531) Long-term investments sold 33,335,521 Decrease in short term investments 463,000 Net amortization of premium (discount) 3,626 Decrease in dividends and interest receivable 25,633 Increase in payable for investments purchased 1,382,774 Increase in receivable for investments sold (521,658) Decrease in unrealized appreciation of swap contracts 341,939 Decrease in cash segregated at custodian for swap contracts 40,000 Decrease in other receivables and prepaid expenses 16,140 Increase in unrealized depreciation of swap contracts 29,403 Increase in payable to affiliates 5,503 Decrease in interest payable (383) Decrease in other liabilities and accrued expenses (3,548) Net change in unrealized (appreciation) depreciation on investments 15,435,459 Net realized gain on investments (1,402,111) Net cash provided by operating activities Cash flows from financing activities Distributions to shareholders (17,849,067) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund II 15 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 7-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.84 1.71 1.75 1.71 1.70 1.62 Net realized and unrealized gain (loss) oninvestments (0.71) (1.57) 1.20 0.96 3.14 (1.95) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.84) (1.68) (1.68) (1.54) (1.49) (1.51) From tax return ofcapital — (0.20) Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 5 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $419 $434 $466 $438 $414 $344 Ratios (as a percentage of average net assets): Expenses beforereductions 1.83 6 1.69 1.75 1.75 1.89 2.55 Expenses net ofreductions 7 1.83 6 1.69 1.75 1.72 1.80 2.37 Net investmentincome 8.56 6 7.83 8.45 8.34 9.47 12.16 Portfolio turnover (%) 5 21 19 18 10 15 Total debt outstanding end of period (inmillions) $238 $238 $231 $222 $205 $170 Asset coverage per $1,000 ofdebt 8 $2,761 $2,824 $3,018 $2,972 $3,019 $3,024 1 Six months ended 1-31-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Annualized. 7 Expenses excluding interest expense were 1.32%,1.23%, 1.25%, 1.20%, 1.20% and 1.19%, for the periods ended, 1-31-14, 7-31-13, 7-31-12, 7-31-11, 7-31-10 and 7-31-09,respectively. 8 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 16 Preferred Income Fund II | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund II (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
